IN THE SUPREME COURT OF THE STATE OF NEVADA


                        WILLIS OF ARIZONA, INC., AN                            No. 82829
                        ARIZONA CORPORATION; AND
                        WILLIS TOWERS WATSON
                        INSURANCE SERVICES WEST, INC., A                              FILE
                        CALIFORNIA CORPORATION,
                        Appellants,                                                   AUG 0 4 2022
                        vs.                                                         ELIZABETH A. BROWN
                                                                                 CLERK QFPVPREME COURT
                        HAKKASAN USA, INC., A DELAWARE                           By     •   Y
                                                                                      DEPUTY CLERK
                        CORPORATION,
                        Res sondent.
                        WILLIS OF ARIZONA, INC.; AND                           No. 82833
                        WILLIS TOWERS WATSON
                        INSURANCE SERVICES WEST, INC.,
                        Petitioners,
                        vs.
                        THE EIGHTH JUDICIAL DISTRICT
                        COURT OF THE STATE OF NEVADA,
                        IN AND FOR THE COUNTY OF
                        CLARK; AND THE HONORABLE
                        ELIZABETH GOFF GONZALEZ,
                        DISTRICT JUDGE,
                        Respondents,
                        and
                        HAKKASAN USA, INC.; ENDURANCE
                        AMERICAN SPECIALITY INSURANCE
                        COMPANY; AND SOMPO
                        INTERNATIONAL HOLDINGS, LTD.,
                        Real Parties in Interest.

                                ORDER OF AFFIRMANCE IN DOCKET NO. 82829
                         AND ORDER DENYING PETITION FOR A WRIT OF MANDAMUS IN
                                           DOCKET NO. 82833

                                    Docket No. 82833 is an original petition for a writ of mandamus
                        challenging a district court's refusal to enforce a contractual jury waiver
                        agreement and is consolidated with Docket No. 82829, which is an appeal
SUPREME COURT
         OF
                        from a district court order denying a motion to compel arbitration under the
     NEVADA


(   19.17A        3T.
              4,41,
                                                                                                 cwiLi69
                       same contract. Eighth Judicial District Court, Clark County; Elizabeth Goff
                       Gonzalez, Judge.
                                      Respondent/real party in interest    Hakkasan USA, Inc.,

                       purchased an insurance policy from real party in interest Sompo
                       International Holdings, Ltd., for April 2019 through April 2020 through
                       insurance brokers, appellants/petitioners Willis of Arizona, Inc., and Willis
                       Towers Watson        Insurance Services West, Inc. (collectively, Willis).

                       Hakkasan and Willis's relationship was governed by Willis's Broker Terms,
                       Conditions and Disclosures (T&Cs), which included a dispute resolution
                       clause waiving the parties' rights to a jury trial and if that wavier was
                       unenforceable then providing the dispute would be resolved through
                       arbitration. When the Covid-19 pandemic affected Hakkasan's business,
                       Hakkasan informed Willis it was going to make a claim to Sompo.
                       Hakkasan alleges Willis worked with Sompo to adopt and postdate a limit
                       on the amount Hakkasan could recover under the 2019-2020 policy.
                       Hakkasan filed a tort action against Willis and demanded a jury trial.
                       Willis moved to strike the jury demand or in the alternative to compel
                       arbitration.     The district court denied Willis's motion concluding that

                       Hakkasan's claims against Willis did not fall under the scope of the T&Cs.
                       Willis then filed the petition for a writ of mandamus in Docket No. 82833
                       challenging the denial of the motion to strike the jury demand and an
                       appeal in Docket No. 82829 challenging the denial of the motion to compel
                       arbitration.
                       Docket No. 82833
                                      A writ of mandamus is available to compel the performance of
                       an act that the law requires as a duty resulting from an office, trust, or
                       station, or to control an arbitrary or capricious exercise of discretion. NRS
                       34.160; Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193,
 SUPREME COURT         197, 179 P.3d 556, 558 (2008). This court has previously concluded that the
          OF
        NEVADA
                                                             2
.:11)          .4;rp
                         issue of a denial to strike a jury demand is properly raised in a writ petition.
                         Lowe Enters. Residential Partners, L.P. v. Eighth Judicial Dist. Court, 118
                         Nev. 92, 97, 40 P.3d 405, 408 (2002). "Even in a writ petition, this court
                         reviews   de    novo   issues of law,       such   as contract and statutory
                         interpretation." State, Dep't of Transp. u. Eighth Judicial Dist. Court, 133
                         Nev. 549, 553, 402 P.3d 677, 681 (2017). "This court initially determines
                         whether the language of the contract is clear and unambiguous; if it is, the
                         contract will be enforced as written." Nev. State Educ. Ass'n. v. Clark Cty.
                         Educ. Ass'n., 137 Nev. 76, 83, 482 P.3d 665, 673 (2021) (internal quotation
                         marks omitted).
                                        The four claims Hakkasan asserted against Willis are not
                         contractual claims and do not concern the purchase of insurance. They
                         concern the allegation that Willis interfered with Hakkasan's recovery
                         under a claim. The dispute resolution section in the T&Cs applies to "any
                         disputes arising out of or in connection with the services provided under
                         these" T&Cs. Willis only provided the service of assisting Hakkasan with
                         purchasing insurance, and once the purchase was complete, Willis was no
                         longer providing Hakkasan any services. Thus, Willis's actions thereafter
                         in allegedly disclosing Hakkasan's upcoming Covid-19 claim to Sompo fell
                         outside of its services in assisting Hakkasan with purchasing insurance for
                         2019-2020. The T&Cs are not ambiguous and Willis's alleged actions do not
                         arise out of or in connection with the purchase of insurance for the 2019-
                         2020 year.      Thus, the district court did not arbitrarily or capriciously
                         conclude that the T&Cs did not govern Hakkasan's underlying claims, and
                         we deny the petition for a writ of mandamus in Docket No. 82833)



                               'The district court did not directly consider whether the jury waiver
                         clause was enforceable and because the T&Cs do not govern the dispute, we
 SUPREME COURT
                         need not consider that issue. Further, the district court's prior order
           OF
        NEVADA
                                                                 3
I())   1947A         -
                141: P
                Docket No. 82829
                            Next, Hakkasan argues this court lacks jurisdiction over the
                appeal in Docket No. 82829 because the district court did not enter an order
                denying a motion to compel arbitration, as the court only specifically denied
                the motion to strike the jury demand. We disagree. By concluding that
                Hakkasan's claims fall outside of the scope of the T&Cs, which includes the
                arbitration clause, and by denying the motion outright, the district court
                necessarily denied Willis's request to compel arbitration. Thus, we have
                jurisdiction over the appeal. See NRS 38.247(1) (permitting appeals from
                orders denying motions to compel arbitration).           Nevertheless, as we

                concluded above, the district court properly concluded that the T&Cs did
                not govern Hakkasan's underlying claims, and thus, we affirm the denial of
                the motion to compel arbitration. Accordingly, we
                            ORDER the petition DENIED in Docket No. 82833 and the

                judgment of the district court AFFIRMED in Docket No. 82829.


                                          CLA.A                 , C.J.
                                        Parraguirre


                                            J.                                        , J.
                Hardesty                                   Stiglich


                                          , J.                                         J.
                Cadish                                     Silver


                   l'elk_vtAAA/)          , J.
                Pickering                                  Herndon




                directing the matter to mediation, did not preclude the district court from
SUPREME COURT   later concluding that the T&C's do not govern the underlying matter.
         OF
      NEVADA
                                                      4
(0) I 947A
                    cc:   Chief Judge, Eighth Judicial District Court
                          Hon. Ellie Roohani, District Judge
                          Saul Ewing Arnstein & Lehr, LLP
                          Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                          Quinn Emanuel Urquhart & Sullivan, LLP
                          Santoro Whitmire
                          Carlton Fields, P.A.
                          Clyde & Co. US LLP
                          Eighth District Court Clerk




 SUPREME COURT
           OF
        NEVADA
                                                      5
(i   io 107A    G